DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed February 18, 2021 has been entered. No new matter has been added.
Claims 1 – 2, 4 – 14 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 5 – 8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudar et al. (US 2016/0341141).
Regarding Claims 1:
liquid fuel, said main fuel tank having a first fuel line (79) operatively connected thereto for transporting said first liquid fuel to said combustion engine;; an auxiliary fuel tank (40) containing a second liquid fuel which is different from said first fuel and is ethanol fuel (paragraph 0024 describes the ability to use different types and combinations of fuel including gasoline), a second fuel line (80) operatively connected thereto for transporting said second liquid fuel, wherein said first liquid fuel in said main fuel tank and said second liquid fuel in said auxiliary fuel tank are isolated from one another to prevent mixing of said first liquid fuel with said second liquid fuel (the two fuels are in separate tanks and are only mixed if required by the operator); and a valve (110) connected to said first fuel line and said second fuel line for 10receiving said first liquid fuel from said main fuel tank and for receiving said second liquid fuel from said auxiliary fuel tank, and a third fuel line (78) extending outwardly from said valve and is operatively connected to said combustion engine in order to provide fuel for running said combustion engine , wherein said valve includes a switch (202 and 203) for allowing said liquid fuels to flow therethrough from either said main fuel tank or said auxiliary fuel tank, and  15wherein said valve prevents said first liquid  fuel and said second liquid fuel from flowing therethrough simultaneously (paragraphs 0044, 0050, and via 295, see also Fig 2e).
Regarding Claim 2:
	Dudar et al. teaches aid first liquid fuel contains ethanol (paragraph 0024).
Regarding Claim 5:
	Dudar et al. teaches said valve is actuated electronically (202 and 203).
Regarding Claim 6:
	Dudar et al. teaches said valve is operatively connected to and controlled by an onboard 10computing device (14).
Regarding Claim 7:
	Dudar et al. teaches said onboard computing device is programmed to execute a shutdown cycle, wherein said valve is switched to allow said second fuel to flow therethrough 15while said combustion engine is running for a predetermined period of time, and wherein said onboard computing device shuts down said engine after said predetermined period of time (paragraphs 0044, 0050, and via 295, see also Fig 2e).
	Regarding Claim 8:
Dudar et al. teaches said onboard computing device is further programmed to actuate said valve to receive said first fuel from said main fuel tank after said combustion engine has shut down (paragraph 0032).
	
Claim(s) 10 – 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tasaki et al. (US 5,901,687).
Regarding Claim 10:
	Tasaki et al. teaches a cap (22) that is attachable to a disposable fuel container comprising: a top portion (33) and a side portion (38), wherein an inner face of said side portion is circular and includes a threaded portion (22) for 
	Regarding Claim 11:
Tasaki et al. teaches including a one-way valve (39a) for allowing air to flow into said fuel container when said cap is screwed onto said mouth of said fuel container, but which does not allow air or fuel to flow 20outwardly in an opposite direction therethrough.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (US 2016/0341141) and in view of Porter (US 2005/0039727).
Regarding Claim 4:
	Dudar et al. is silent to the valve is manually operated.
	However, Porter teaches a manual switch (70) for a fuel valve (Fig 5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the manual switch of in the valve of Dudar et al. in order to quickly respond to conditions that require a change in fuel type.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (US 2016/0341141) and in view of Yang et al. (US 2017/0356408).
Regarding Claim 9:

	In addition, Yang et al. teaches a similar dual fuel system with two tanks residing in one (Figs 1 and 2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the single housing of Yang et al. in order to minimize space and weight.

Claims 12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (US 2016/0341141) and in view of Lippa et al. (US 2010/0024789).
Regarding Claims 12 - 14:
	Dudar et al. teaches a method for purging a combustion engine, said method comprising the steps of: providing a combustion engine (10); providing a main fuel tank (20) containing a first liquid fuel, said main fuel tank having a first fuel line (79) that is operatively connected to said combustion engine for transporting said first liquid fuel; providing an auxiliary fuel tank  (40) containing a second liquid fuel which is different from said first fuel and is ethanol-free (paragraph 0024 describe the ability to use different types of liquid fuel including gasoline), said auxiliary tank having a second fuel line (80) that is operatively connected to said combustion engine for transporting said second liquid fuel to said combustion engine; running said combustion engine with said first liquid fuel; shutting off flow of said first liquid fuel from said main fuel tank liquid fuel to flow from said auxiliary fuel tank so that said engine begins running on said second liquid fuel (paragraphs 0044, 0050, see also via 295 and via switch 202 and 203); allowing said combustion engine to run on said second liquid fuel for a predetermined period of time (paragraphs 0044 and 0050).
Dudar et al. is silent and shutting down said combustion engine after said first liquid fuel has been exhausted from said combustion engine.
However, Lippa et al. teaches a similar dual fuel engine that comprises the step of shutting down said combustion engine after said first liquid fuel has been exhausted from said combustion engine (paragraph 00149 – 0150).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the step of Lippa et al. in the engine of Dudar et al. in order to flush the first field and replace the second fuel to facilitate and improve startup of the engine.

Response to Arguments
Applicant's arguments filed February18, 2021 have been fully considered but they are not persuasive. 
On Page 3 of the Remarks, the Applicant argues that Dudar et al. does not perform the same engine function as the Applicant’s invention. The Examiner has repeatedly maintain that the claim language does not encapsulate the use of operating a lawn mower type apparatus with low grade fuel and switching via a T-valve to a second fuel and allow for flushing out the degraded fuel. Nowhere in the claims is this In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On Page 4 of the Remarks, the Applicant argues that Dudar’s system mixes the two fuels. The Examiner disagrees because the Dudar reference contains no explicit language regarding mixture of the fuels. The two fuels are seals in each of their respective tanks in Figure 1, and a three-way vale (110) is used to direct a singular fuel from either tank while in use. This in fact replicates the system shown in Applicant’s drawing in Figure 2, with the exception of a three-way valve in place of a T-valve (which is further noted by the Examiner to perform the same function).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the proposed combination of reference lack the claimed elements on Page 11 of the Remakrs, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747